FILED
                             NOT FOR PUBLICATION                            MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BAHADAR RAM LAKHA,                               No. 09-73212

               Petitioner,                       Agency No. A029-904-467

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Bahadar Ram Lakha, native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the new standards governing adverse credibility determinations created

by the Real ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We

deny the petition for review.

      The agency concluded Lakha was not credible for a number of reasons,

including the discrepancies between his testimony and declaration regarding the

reports he made to the police of the attacks against him. See id. at 1048 (adverse

credibility finding reasonable under totality of circumstances). Accordingly, in the

absence of credible testimony, we deny the petition as to Lahka’s asylum and

withholding of removal claims. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      In addition, the record supports the agency’s denial of Lahka’s CAT claim

because it is made on the basis of the same statements the agency found not

credible, and he does not point to any other evidence in the record that shows it is

more likely than not he would be tortured if returned to India. See id. at 1156-57.

Accordingly, Lahka’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                    09-73212